Per Curiam:
For the reasons stated in Postal Tel.-Cable Co. v. Associated Press, No. 1 (175 App. Div. 538), the orders appealed from are modified by overruling the demurrers to the affirmative defense alleged in the 4th paragraph of the answers, and as so modified affirmed, without costs, with leave to the plaintiff to withdraw the demurrers as to said defense, and with leave to the defendant to serve amended answers within twenty days from service of the orders to be entered herein.
Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ.
Orders modified as directed in opinion, and as modified affirmed, without costs, with leave to defendant to amend. Orders to be settled on notice.